DETAILED ACTION
	Claims 1-18, 21-22, 24, 26 and 31 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of SEQ ID NO: 8 and substitution F406L (αGTPS), SEQ ID NO: 51 (αGOX), SEQ ID NO: 43 (alcohol dehydrogenase), MEP pathway, and E. coli in the reply filed on 04/07/2022 is acknowledged.
In the interest of compact prosecution, Groups I and II are rejoined and examined herein; however, the species election requirement remains of record.
Claims 13 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.  Applicant indicated that claims 1-12, 14-18, 21, 22 and 26 read on the elected species.

In view of the above noted withdrawal of the restriction requirement between Groups I and II, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Objections
Claims 8 and 22 are objected to because of the following informalities:  
Claim 8 recites “α-guaiene synthase produces predominantly α-guaiene as the product from FPP substrate.”  The recitation of “predominantly” directly indicates that plural produces are or can be produced herein α-guaiene is merely the predominant product.  As such, claim 8 should recited “produces predominantly α-guaiene as a product from FPP substrate.” In recitation of “α-guaiene as the product” α-guaiene is considered to provide antecedent basis for “the product” such that no rejection under 35 U.S.C. 112(b) is raised.
Further, in claim 8, the abbreviation “FPP” should be defined upon its first recitation in the claims.
Claim 22 recites “the microbial cell is a bacteria.”  Bacteria is a plural noun such that the phrase is grammatically incorrect.  Claim 22 should be amended to recited “the microbial cell is a bacterium.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the methylerythritol phosphate (MEP) or the mevalonic acid (MVA) pathway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 depends from claim 1 and there is no literal antecedent basis for the methylerythritol phosphate (MEP) or the mevalonic acid (MVA) pathway in claims 1 or 21.  Further, a “microbial cell” as recited in claim 1 cannot be considered to provide inherent antecedent basis for the methylerythritol phosphate (MEP) or the mevalonic acid (MVA) pathway.  While MEP and MVA pathways are found in many microorganisms, such pathways cannot be considered to be present in every microorganism to the extent that recitation of generic microorganism can be considered to provide inherent antecedent basis for “the methylerythritol phosphate (MEP) or the mevalonic acid (MVA) pathway" as recited in claim 21.  As such, it is unclear as to what element the limitations “the methylerythritol phosphate (MEP) or the mevalonic acid (MVA) pathway" are making reference.  See MPEP 2173.05(e).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 10-12 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Claim Scope
Claims 3-8 recites a genus variants of SEQ ID NOS: 1-21 including such variants having 50% or more sequence identity to SEQ ID NO: 1 to 21 that have the functionality of a α-guaiene synthase enzyme (αGTPS). It is noted that claims 5-7 is limited to 50% or more identity to SEQ ID NO: 8 wherein claims 6 and 7 recite specific substitutions relative to SEQ ID NO: 8.  Claim 8 recites the additional required property that the αGTPS produces predominantly α-guaiene from FPP. 
Claims 10-12 recite a genus of variant of α-guaiene oxidases (αGOX) that are cytochrome P450 (CYP450) enzymes having 50% or more identity to any one of SEQ ID NO: 22-26 and 51-52. In claim 31, an αGOX being a variant of SEQ ID NO: 22-26 and 51-52 is interpreted to expressly include variants having 50% or more sequence identity to one of SEQ ID NO: 22-26 and 51-52 as defined in the specification, page 14, lines 2-4.

Analysis
Regarding claims 3-8, the specification, page 5 (lines 14-16), explains, “A biosynthetic pathway for rotundone is shown in FIG. 2. The C15 sesquiterpene precursor substrate farnesyl diphosphate (FPP) is cyclized to α-guaiene by an αGTPS terpene synthase enzyme.” 
Degenhardt et al. (Monoterpene and sesquiterpene synthases and the origin of terpene skeletal diversity in plants, Phytochemistry 70 (2009): 1621-37), page 1628 (left column), evidence that “The formation of sesquiterpenes from farnesyl diphosphate catalyzed by sesquiterpene synthases employs similar carbocationic-based reaction mechanisms as those of monoterpene synthases. However, the larger carbon skeleton of farnesyl diphosphate (FPP) and the presence of three, instead of two, double bonds greatly increases structural diversity of the products.” Table 2 of Degenhardt et al. describe various sesquiterpene synthases and structurally diverse products produced thereby by cyclization of FPP.  
That is, Fig. 2 of the specification shows that α-guaiene is produced from FPP by αGTPS, which is a sesquiterpene synthase by definition.  However, other sesquiterpene synthase enzymes produce products different from α-guaiene from the same FPP substrate as evidenced by Degenhardt et al.
The specification, page 20 (lines 10-21), disclose that “Using an E. coli background strain that produces high levels of the MEP pathway products IPP and DMAPP . . ., candidate αGTPS enzymes were screened by co-expression with FPPS. Fermentation was performed in 96 well plates for 48 hours. The following synthase enzymes demonstrated production of α-guaiene in E. coli: AcC1mut1_M42 [SEQ ID NO: 6], AcC1mut2 M50 [SEQ ID NO: 7], AcC2 [SEQ ID NO: 3], AcC3 [SEQ ID NO: 4], AcDGuaS2 [SEQ ID NO: 10], AcDGuaS3 [SEQ ID NO: 8], AcDGuaS4 [SEQ ID NO: 9], AcDGuaS5 [SEQ ID NO: 11], AmaDGuaS1 SEQ ID NO: 15], AmiDGuaS1 [SEQ ID NO: 12], AmiDGuaS2 [SEQ ID NO: 13], AmiDGuaS3 [SEQ ID NO: 14], AsDGuaS3 [SEQ ID NO: 19], PcPS [SEQ ID NO: 2], and VvGuaS [SEQ ID NO: 1].  As such, the specification contains no positive description that any of the enzymes of SEQ ID NOS: 5, 16-18 and 20-21 have any ability to produce α-guaiene as to be a αGTPS.  The specification describes mutants having point mutations to SEQ ID NO: 8 otherwise having over 99% identity to SEQ ID NO: 8. Other than the disclosed species the specification contains no overt discussion of the structural functional relationship between amino acid sequence and ability to produce α-guaiene or structural features shared between species having as low as 50% identity to one of SEQ ID NOS: 1-21 having ability to produce α-guaiene rather than other sesquiterpene compound.
As discussed, sesquiterpene synthase enzymes that employ FPP as a substrate make many different products other than α-guaiene.  For example, GenBank, Accession No. AMQ67166, 2016, www.ncbi.nlm.gov, describes an enzyme from Aquilaria crassna having about 52% identity to recited SEQ ID NO: 2 described as an alpha-humulene synthase wherein it is unclear if the enzyme described by GenBank AMQ67166 has any ability to produce α-guaiene.  
The uncertainty of any sesquiterpene synthase having at least 50% identity to one of SEQ ID NOS: 1-21 to produce α-guaiene is further evidenced by Drew et al. (Two key polymorphisms in a newly discovered allele of the Vitis vinifera TPS24 gene are responsible for the production of the rotundone precursor α-guaiene, J. Exp. Botany 67 (2016): 799-808) (see IDS) describing a αGTPS from Vitis vinifera denoted VvTPS24/VvGuaS and described in GenBank, Accession No. XM_002282452, 2016, www.ncbi.nlm.nih.gov, and having about 98.9% identity with recited SEQ ID NO: 1. Drew et al., abstract, page 801, right column.  However, as shown in Table 1 of Drew et al., T414S/V530M substitutions to this VvTPS24/VvGuaS enzyme highly reduces α-guaiene production such that α-guaiene is not the predominant product produced from FPP.  
“We showed that as few as one or two polymorphisms in VvTPS24 determine whether it will produce α-guaiene (Fig. 3). A previously characterized enzyme, VvPNSeInt, also encoded by VvTPS24, was shown to produce selina-4,11-diene (34%) and intermedeol (30%), and only 3.5% α-guaiene. Both selina-4,11-diene and intermedeol differ structurally from the products of the allele identified in this report, in that they have a 6,6 bicyclic carbon skeleton rather than the 5,7 carbon skeleton of guaiene-type sesquiterpenes. Other than α-guaiene, the only product of VvGuaS that was also reported to be a product of VvPNSeInt was putatively identified as epi-α-selinene, which accounted for 1% of the TIC of VvGuaS compared with 15% for VvPNSeInt. These data suggest that although the enzymes encoded by the two VvTPS24 alleles share 99.5% identity at the amino acid level, they clearly have different catalytic functions.”  Drew et al., bridging pages 804-05.
That is, Drew et al. teach that two sesquiterpene synthases having 99.5% sequence identity have dramatically different product production wherein as shown in Table 1 of Drew et al. VvGuaS produces predominantly α-guaiene and the 99.5% identical VvPNseInt enzyme produces only 3.5% of product being α-guaiene and predominantly procures elina-4,11-diene.  As such, Drew et al. evidences that the products produced from a sesquiterpene enzyme cannot be predicted based upon amino acid sequence similarity.
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." “[W]hen there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” ““The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” 
Here, possession of the recited genus of αGTPS having 50% or more identity to any one of SEQ ID NOS: 1-21 requires a written description to allow for a reasonable basis to identify enzymes having as low as 50% identity to any one of SEQ ID NO: 1-21 having some ability to produce α-guaiene as to be a αGTPS wherein claim 8 requires α-guaiene to be the predominant product produced from FPP.  As evidenced by Degenhardt et al. and Drew et al., sesquiterpene synthase enzymes have the ability to produce many products other than α-guaiene wherein the specification contains no overt description or discussion regarding recognition of relevant, identifying characteristic shared by enzymes having at least 50% identity to any of SEQ ID NOS: 1-21 and having ability to produce α-guaiene rather than other compounds.  Drew et al. evidence that two sesquiterpene synthase enzymes having 99.5% sequence identity produce very different products.  While SEQ ID NOS: 1 and 20 share about 38% identity and apparently both have ability to produce α-guaiene, Drew et al. evidence that high sequence identity to either SEQ ID NO: 1 or 20 does not indicate that a third enzyme will or will not be a αGTPS.
That is, due to the substantial amount of structural variation encompassed by the recited genus of αGTPS’s having as low as 50% identity to one of SEQ ID NOS: 1-21, the disclosed examples of SEQ ID NOS: 1-21 does not allow for identification of other enzymes having as low as 50% identity to one of SEQ ID NO: 1-21 as to constitute a representative number of species.  Stated in other words, in the absence of any overt written description in the specification regarding identifying characteristics allowing for the identification of a representative number of enzymes having as low as 50% identity to any one of SEQ ID NO: 1-21 capable of producing α-guaiene, the evidence indicates ordinary artisans could not predict the operability of any species having as low as 50% identity to any one of SEQ ID NOS: 1-21 other than the ones disclosed and those having significant identity thereto.
Regarding claims 10-12 and 31, Takase et al. (Cytochrome P450 CYP71BE5 in grapevine (Vitis vinifera) catalyzes the formation of the spicy aroma compound (−)-rotundone, J. Exp. Botany 67 (2016): 787-98) teach “Cytochrome P450 (CYP) enzymes play critical roles in oxidative reactions during the biosynthesis of various natural compounds in plants including terpenoids. Several CYPs, for example the (+)-δ-cadinene-8-hydroxylase CYP706B1 . . . . However, plant CYPs that can transform α-guaiene to (−)-rotundone have never been reported.” Takase et al., page 788, bridging columns.  “Here, we identify the α-guaiene 2-oxidase VvSTO2, which is capable of transforming α-guaiene to (−)-rotundone, from the grapevine cultivar Syrah.” Takase et al., page 788, right column.  As such, Takase et al. evidence that αGOX enzymes (i.e. VvSTO2) being cytochrome P450 enzymes or otherwise are not well characterized in the art and that cytochrome P450 enzymes known to oxidize/hydroxylate a terpene cannot be extension be predicted to utilize α-guaiene as a substrate or otherwise produce rotundone.
Recited SEQ ID NO: 22 is identical (or near identical) to the VvSTO2 enzyme shown in Fig. 1 of Takase et al.  VvSTO2 was identified by identity to a premnaspirodiene oxygenase CYP71D55 that can catalyze successive oxidation reactions of premnaspirodiene and valencene wherein VvSTO2, VvSTO4 and VvSTO6 were identified having 53-58% sequence identity with CYP71D55.  Taske et al., page 790. “VvSTO4 and VvSTO6 produced several reaction products with α-guaiene as a substrate. Their unknown reaction products were presumed to correspond to mono-hydroxylated sesquiterpenes.” Taske et al., page 791, left column.  It is also apparent that CYP71D55 does not produce rotundone wherein CYP71D55 was used for a sequence search only due to its ability to perform successive oxidation reactions to form a ketone product.
As such, Taske et al. evidence that the function of any cytochrome P450 enzyme (or other oxidase) to oxidize α-guaiene to rotundone is unpredictable in the prior art based upon a low sequence identity of 50% identity to an enzyme that is an apparent αGOX.  That is, upon presentation of any cytochrome P450 enzyme having at least 50% identity to VvSTO2 as described by Taske et al. (i.e. recited SEQ ID NO: 22) it is undeterminable whether such cytochrome P450 enzyme will have the same ability to convert α-guaiene to rotundone just as VvSTO4 and VvSTO6 taught by Takase e al. lack such activity.
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." “[W]hen there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” 
Here, possession of the recited genus of αGOX enzymes having 50% or more identity to any one of SEQ ID NOS: 22-26 and 51-52 requires a written description to allow for a reasonable basis to identify enzymes having as low as 50% identity to any one of SEQ ID NO: 22-26 and 51-52 having some ability to produce rotundone as to be a αGOX as recited in claims 10-12.  As evidenced by Taske et al., cytochrome P450 or other oxidase enzymes differ greatly in their substrate utilization wherein the production of rotundone by oxidation of α-guaiene is a particularly uncommon activity as a successive double oxidation is required wherein Taske et al. describe CYP71D55, VvSTO2, VvSTO4 and VvSTO6 sharing about 50% sequence identity wherein only the VvSTO2 enzyme catalyzes conversion of α-guaiene to rotundone.
That is, due to the substantial amount of structural variation encompassed by the recited genus of αGOX’s having as low as 50% identity to one of SEQ ID NOS: 22-26 and 51-52, the disclosed examples of SEQ ID NOS: 22-26 and 51-52 do not allow for identification of other αGOX enzymes having as low as 50% identity to one of SEQ ID NO: 22-26 and 51-52 as to constitute a representative number of species.  Stated in other words, in the absence of any overt written description in the specification regarding identifying characteristics allowing for the identification of a representative number of enzymes having as low as 50% identity to any one of SEQ ID NO: 22-26 and 51-52 capable of acting as an αGOX, the evidence indicates ordinary artisans could not predict the operability of any species having as low as 50% identity to any one of SEQ ID NOS: 22-26 and 51-52  other than the ones disclosed and those having significant identity thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kino et al. (U.S. 2017/0356059 A1) (previously cited).
Kino et al., abstract, teach:
The present invention provides a method of producing (−)-rotundone from α-guaiene. The method includes the steps of: (1) allowing a cytochrome P450 protein to act on α-guaiene, which cytochrome P450 belongs to the CYP152 family and is capable of oxidizing the methylene group at position 3 of α-guaiene to the carbonyl group; and/or (2) allowing a cytochrome P450 protein to act on α-guaiene in the presence of an electron transfer protein capable of transferring electrons to the cytochrome P450 protein, which cytochrome P450 belongs to the CYP152, CYP106, or CYP107 family and is capable of oxidizing the methylene group at position 3 of α-guaiene to the carbonyl group.
Kino et al., paras. [0150]-[0155], teach a recombinant E. coli cell expressing such cytochrome P450 protein cultured in the presence (i.e. feeding) of α-guaiene to produce (-)-rotundone.  A cytochrome P450 that converts α-guaiene to (-)-rotundone is necessarily a α-guaiene oxidase (αGOX) enzyme.
“A gene (cypC (also called ybdT), SEQ ID NO: 5) encoding Bacillus subtilis-derived CYP152A1 (SEQ ID NO: 1), a gene (pksS, SEQ ID NO: 6) encoding Bacillus subtilis-derived CYP107K1 (SEQ ID NO: 2), a gene (SEQ ID NO: 7) encoding Bacillus cereus-derived CYP106 (BCE_2659) (SEQ ID NO: 3), and a gene (cypA, SEQ ID NO: 8) encoding Bacillus cereus-derived CYP107 (BCE_2696) (SEQ ID NO: 4) were selected as genes encoding cytochrome P450 proteins.” Kino et al., para. [0142]. “A plasmid vector was prepared by inserting any one of the selected four genes into vector pET21a or pET21d (all manufactured by Invitrogen), and another plasmid vector was prepared by inserting Pdx and PdR genes, i.e., Pseudomonas putida-derived redox partner protein genes (camA and camB, SEQ ID NO: 9) into vector pMW218. These vectors were introduced into an Escherichia coli BL21 (DE3) strain.” Kino et al., para. [0143].  That is, Kino et al. teach a recombinant E. coli microbial cell expressing a αGOX enzyme.
“Specifically, 250 μl of a reaction liquid was prepared, the reaction liquid containing the recombinant E. coli cells [i.e. microbial cells expressing a recombinant αGOX] (the amount of cells corresponded to that collected from 2 ml of the culture liquid), 5 mM of α-guaiene, 5% (v/v) dimethylsulfoxide (DMSO as a solvent for dissolving the substrate in the reaction liquid) [i.e. recombinant E. coli is fed α-guaiene], 10% (v/v) glycerol, and 50 mM of a potassium phosphate buffer (pH 7.5). The reaction liquid was shaken at 30° C. for 17 hours.
	As such, Kino et al. disclose and anticipate all of the features of claim 31.
	An alignment between recited SEQ ID NO: 24 (Qy) and SEQ ID NO: 2 (Db) of Kino et al. is as follows:

    PNG
    media_image1.png
    587
    663
    media_image1.png
    Greyscale

	Since recited SEQ ID NO: 24 is defined by the specification as a αGOX, it is further noted that SEQ ID NO: 2 of Kino et al. is necessarily a αGOX since it is identical to recited SEQ ID NO: 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, 14, 16-18, 21-22, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kino et al. as applied to claim 31 above, and further in view of Goeke et al. (U.S. 2020/0299737 A1) (claiming priority to EP 17205361.3 filed 12/05/2017) (previously cited) and Kumaran et al. (WO 2016/029153 A1) as evidenced by Uniprot, Accession No. Q46856, 2017, www.uniprot.org.  EP 17205361.3 is referenced as EP’361.
	As discussed above, Kino et al., abstract, teach “a method of producing (−)-rotundone from α-guaiene. The method includes the steps of: (1) allowing a cytochrome P450 protein to act on α-guaiene, which cytochrome P450 belongs to the CYP152 family and is capable of oxidizing the methylene group at position 3 of α-guaiene to the carbonyl group,” wherein SEQ ID NO: 2 of Kino et al. identical to recited SEQ ID NO: 24 is taught as a specific embodiment of a cytochrome P450 protein that acts on α-guaiene such that SEQ ID NO: 2 of Kino et al. is a αGOX.  As such, as discussed above, Kino et al. teach a microbial E. coli host cell for producing rotundone expressing a heterologous αGOX having recited SEQ ID NO: 24.
However, Kino et al. do not teach further expression of a α-guaiene synthase (αGTPS) enzyme in the E. coli host cell expressing a αGOX as discussed above.
Goeke et al., abstract, teach a “process for producing rotundone from α-guaiene, in particular by oxidation of the C(3) position, wherein the α-guaiene is produced from a precursor by a sesquiterpene synthase. The sesquiterpene synthase is produced in a microorganism.” “The microorganism can be cultured under conditions suitable to produce α-guaiene, in particular in vivo. This has the advantage that the production of both of the sesquiterpene synthase and the α-guaiene can be effected in the same biotransformation, which makes the overall process more efficient. Furthermore, isolation of the sesquiterpene synthase is avoided.” “In a preferred embodiment, the microorganism is cultured under conditions suitable to also produce the precursor, in particular from a sugar. Examples of suitable sugars include, but are not limited to, sucrose, fructose, xylose, glycerol, glucose, cellulose, starch, cellobiose and other glucose containing polymers.” Goeke et al., paras. [0017]-[0018].  See also EP’361, page 4, ln. 8-18.  A sesquiterpene synthase that produces α-guaiene is necessarily a α-guaiene synthase (αGTPS).
“The sesquiterpene synthase can have a sequence identity with SEQ ID NO.: 2, SEQ ID NO.: 4 or SEQ ID No.: 6 of at least 70%, preferably at least 80%, more preferably at least 90%, even more preferably at least 95%.” Goeke et al., para. [0028]; EP’361, page 6, lines 8-11. “SEQ ID NO.:4 corresponds to the enzyme AcC3, which was obtained from Aquilaria plants. . . . SEQ ID NO.: 3 represents the corresponding nucleic acid sequence. AcC3 has been shown to produce α-guaiene with 45% selectivity.” Goeke et al., para. [0030]; EP’361, page 6, lines 16-21.
An alignment between recited SEQ ID NO: 8 (Qy) and SEQ ID NO: 4 (Db) of Goeke et al. is as follows showing over 98% identity between the two sequences:


    PNG
    media_image2.png
    488
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    651
    media_image3.png
    Greyscale

	
Goeke et al. explain that α-guaiene is a sesquiterpene compound since it is produced by a sesquiterpene synthase wherein a “precursor can be an acyclic precursor, in particular farnesyl pyrophosphate. In a preferred embodiment of the present invention, wherein the α-guaiene is formed in vivo, the microorganism is also capable of producing farnesyl pyrophosphate, preferably from a sugar.” Goeke et al., abstract and para. [0027]; EP’361, page 6, lines 4-7.  An ordinarily skilled artisan at the time of filing that sesquiterpenes, including α-guaiene, are produced from farnesyl pyrophosphate (FPP).
Further, Kumaran et al., abstract, teach methods for producing oxygenated terpenoids.  As shown in Fig. 11 of Kumaran et al., Kumaran et al. demonstrate the production of nootkatone from farnesyl pyrophosphate by operation of a valencene synthase (a sesquiterpene synthase), a valencene oxygenase (VO), a P450 reductase and an alcohol dehydrogenase, which are all expressed in an E. coli host cell as taught in Examples 5, 8 and 9 of Kumaran et al.  Kumaran et al., page 28, lines 1-2, describes valencene synthase as a sesquiterpene synthase.  Kumaran et al., page 8, lines 3-17, describe valencene oxidase as a CYP450 (cytochrome P450) enzyme.
Kino et al. do not teach expression of a αGTPS enzyme in the E. coli host cell expressing a αGOX as taught by Kino et al. as discussed above.
Goeke et al. teach the expression of a αGTPS enzyme in a microorganism to produce α-guaiene, and Kino et al. teach the expression of a αGOX enzyme in a microorganism to produce rotundone from a α-guaiene precursor.  Since Kino et al. teach that a source of α-guaiene is needed for the production of rotundone by the αGOX taught therein, at the time of filing an ordinarily skilled artisan would have been motivated to modify the recombinant E. coli microorganism taught therein to further express a αGTPS enzyme as taught by Goeke et al. including SEQ ID NO: 4 of Goeke et al.  Goeke et al. teach that it is advantageous to synthesize α-guaiene by use of a microorganism such that at the time of filing an ordinarily skilled artisan would have recognized that it is advantageous to modify embodiments of Kino et al. to express both αGTPS (SEQ ID NO: 4 of Goeke et al.) and αGOX (SEQ ID NO: 2 of Kino et al.) enzymes in order to achieve the advantages of rotundone production by culturing a microorganism without a need to provide exogenous α-guaiene.  
More specifically, Kumaran et al. teach that it is known in the prior art to produce an oxygenated (ketone) sesquiterpene in an E. coli host cell heterologously expressing both a sesquiterpene synthase that produces a sesquiterpene from FPP and a cytochrome P450 enzyme such that the oxygenated sesquiterpene is produced by culturing the E. coli in the presence of a glycerol carbon source as taught in Example 5 of Kumaran et al.  As such, in producing any oxygenated sesquiterpene taught to be desirable to be produced from an E. coli host cell including rotundone, an ordinarily skilled artisan would have been motivated to express the appropriate sesquiterpene synthase (αGTPS as taught by Goeke et al.) and cytochrome P450 oxidizing enzyme (αGOX as taught by Kino et al.) in the same E. coli host cell in order to achieve the advantage of producing of rotundone production by culturing a microorganism in the presence of a carbon source without a need to provide exogenous α-guaiene as taught by Kino et al.
Regarding claim 14, as discussed above, Kino et al., abstract, teach “allowing a cytochrome P450 protein to act on α-guaiene in the presence of an electron transfer protein capable of transferring electrons to the cytochrome P450 protein, which cytochrome P450 belongs to the CYP152, CYP106, or CYP107 family and is capable of oxidizing the methylene group at position 3 of α-guaiene to the carbonyl group.” “In the context of the present invention, the term “electron transfer protein” means a protein that is capable of receiving electrons from NAD(P)H and transferring the electrons to the cytochrome P450 protein of the present invention (hereinafter this activity will also be simply referred to as “electron transfer activity”). Examples of the electron transfer protein include ferredoxin (Fdx) and ferredoxin reductase (FdR), cytochrome P450 reductase (CPR), pyruvate ferredoxin oxidoreductase (PFOR), oxoacid ferredoxin oxidoreductase (OFOR), and fragments thereof capable of transferring electrons to the cytochrome P450 protein of the present invention.” Kino et al., para. [0053]. “The cytochrome P450 protein of the present invention may be one that will or will not use NAD(P)H-derived electrons in the process of oxidizing the methylene group at position 3 of α-guaiene. When the cytochrome P450 protein of the present invention will use NAD(P)H-derived electrons, the cytochrome P450 protein and the electron transfer protein described below may be molecules independent from each other or may form a fusion.” Kino et al., para. [0026]. “As mentioned above, a fusion of a cytochrome P450 protein with an electron transfer protein may be prepared and then allowed to act on α-guaiene to convert α-guaiene to rotundone.” Kino et al., para. [0061].
As such, Kino et al. expressly teach and suggest that a cytochrome P450 enzyme for oxidizing α-guaiene to rotundone (that is necessarily a αGOX) taught by Kino et al. be expressed with an electron transfer protein, including specifically a cytochrome P450 reductase enzyme, and further can be expressed as a “fusion of a cytochrome P450 protein with an electron transfer protein may be prepared and then allowed to act on α-guaiene to convert α-guaiene to rotundone.”  
As such, the time of filing an ordinarily skilled artisan would have been motivated to express any of the cytochrome P450 proteins (αGOX) taught by Kino et al. in an E. coli host cell as a fusion with an electron transfer protein including such electron transfer protein being a cytochrome P450 reductase enzyme.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Kino et al. has an express teaching, suggestion and motivation to express any of the cytochrome P450 proteins (αGOX) taught by Kino et al. as a fusion with an electron transfer protein (including cytochrome P450 reductase) since the same is advantageous for supporting the conversion of α-guaiene to rotundone as far as transfer of electrons to the taught cytochrome P450 proteins (αGOX) is directly taught by Kino et al. to be advantageous. 
	Regarding claim 26, Kino et al., paras. [0150]-[0155], teach a recombinant E. coli cell expressing such cytochrome P450 protein cultured in the presence (i.e. feeding) of α-guaiene to produce (-)-rotundone. “After the shaking for 17 hours, 2.5 μl of 5 N HCl and 1 ml of ethyl acetate were added to the reaction liquid, and then extraction was performed on the reaction liquid . . . . As a result, an α-guaiene peak and a new peak expected to correspond to an α-guaiene conversion product [i.e. rotundone] were detected for all of the four recombinant E. coli strains.” Kino et al., paras. [0152]-[0153].  As such, Kino et al. teach that any recombinant microbial cell for producing rotundone is to be employed by culturing the recombinant microbial cell and recovering rotundone produced such that Kino et al. directly teach the features of claim 26.
	Regarding claim 16, claim 16 does not recite that the expressed alcohol dehydrogenase is heterologous or overexpressed, performs any particular function or utilizes any particular substrate.  E. coli is known to contain and express several endogenous alcohol dehydrogenases that meet the features of claim 16.  As evidenced of this, Uniprot Q46856 evidence that E. coli contains and expresses an alcohol dehydrogenase YqhD.
Further regarding claims 16-18, Kino et al. and Goeke et al. do no directly teach expression of an alcohol dehydrogenase having recited SEQ ID NO: 43.  Goeke et al., paras. [0080]-[0081] (EP’361, lines 26-30), teach the following:
Apart from chemical synthesis, rotundone can also be produced from α-guaiene by enzymatic oxidation, in particular through an enzyme selected from the group consisting of a cytochrome P450, preferably an α-guaiene 3-oxidase cytochrome P450, a laccase, a Rieske non-heme dioxygenase and combinations thereof. An α-guaiene 3-oxidase cytochrome P450 (referred therein as “α-guaiene 2-oxidase VvSTO2”) [i.e. αGOX] has been described in J. Exp. Bot. 2016, 67, 787-798. This enzyme has been shown to exhibit excellent substrate-specificity and selectivity.
An oxidation of α-guaiene at the C(3) position with the above-mentioned enzymes can also lead to a corresponding secondary alcohol. This intermediate can be further oxidized to rotundone using various methods, for instance oxidation with an alcohol oxidase or an alcohol dehydrogenase.
As such, Goeke et al. indicate that a cytochrome P450 capable of oxidizing α-guaiene to rotundone can produce the corresponding secondary alcohol to rotundone, which is rotundol, and that any such produced rotundol can be converted to rotundone by activity of an appropriate alcohol dehydrogenase.
Goeke et al. do not teach a specific alcohol dehydrogenase.  Kumaran et al., abstract, teach “methods for producing oxygenated terpenoids.” As taught in claim 1 of Kumaran et al., Kumaran et al. teach methods of making an oxygenated product of a sesquiterpene by contacting the same with an oxidase.  As shown in Fig. 11 of Goeke et al. exemplifying valencene as a sesquiterpene, an oxidase can form a corresponding ketone (nootkatone) or the corresponding secondary alcohol (nootkatol) wherein an alcohol dehydrogenase can convert the secondary alcohol to the desired ketone.  This parallels the teachings of Goeke et al. wherein an αGOX enzyme (α-guaiene oxidase) can oxidize the sesquiterpene α-guaiene to the corresponding secondary alcohol rather than rotundone.  
Again, Goeke et al. directly teach that it is desirable to utilize an alcohol dehydrogenase to convert any produced corresponding secondary alcohol to rotundone (i.e. rotundol) to rotundone; however, Goeke et al. do not suggest a specific alcohol dehydrogenase.  Kumaran et al. teach that “Four ADH orthologs (vvDH, csABA2, bdDH, and zzSDR) were identified that convert nootkatol to (+)-nootkatone, resulting in a 3-fold increase in (+)- nootkatone titers. Figure 22 (A and B) depicts alcohol dehydrogenase enzymes. Figure 22A shows amino acid and nucleotide sequences including those for Rhodococcus erythropolis (Re)CDH (SEQ ID NOS: 84 and 85), Citrus sinensus (Cs)DH (SEQ ID NOS: 86 and 87), Citrus sinensus (Cs)DH1 (SEQ ID NOS: 88 and 89), Citrus sinensus (Cs)DH2 (SEQ ID NOS: 90 and 91), Citrus sinensus (Cs)DH3 (SEQ ID NOS: 92 and 93), Vitis vinifera (Vv)DH (SEQ ID NOS: 94 and 95), Vitis vinifera (Vv)DH1 (SEQ ID NOS: 96 and 97, Citrus sinensus (Cs)ABA2 (SEQ ID NOS: 98 and 99), Brachypodium distachyon (Bd)DH (SEQ ID NO: 100 and 101), Zingiber zerumbet (Zz)SDR (SEQ ID NOS: 102 and 103).” Kumaran et al., page 11, lines 16-28. 
SEQ ID NO: 94 of Kumaran et al. is identical to recited SEQ ID NO: 43.  Kumaran et al., page 66.
Kumaran et al. teach that none of these alcohol dehydrogenases were prior known to oxidize any particular sesquiterpene secondary alcohol but rather were candidates for screening.  Example 9 of Kumaran et al. teach screening by expression of the enumerated alcohol dehydrogenases in an E. coli host expressing a sesquiterpene synthase (valencene synthase) and cytochrome P450 oxidase (valencene oxidase VO1) (see Example 5 and page 8, lines 3-1724 of Kumaran et al.) producing nootkatol and nootkatone when cultured.
Again, Goeke et al. directly teach that it is desirable to utilize an alcohol dehydrogenase to convert any produced corresponding secondary alcohol to rotundone (i.e. rotundol) to rotundone; however, Goeke et al. do not suggest a specific alcohol dehydrogenase. However, at the time of invention an ordinarily skilled artisan would have been motivated to screen any of the alcohol dehydrogenases taught by Kumaran et al. for ability to produce rotundone from the corresponding secondary alcohol as suggested to be desirable by Goeke et al. since those same alcohol dehydrogenases are taught for the same purpose of oxidizing a secondary alcohol of a sesquiterpene to a desired ketone.  That is, in the absence of Goeke et al. not teaching specific secondary alcohol dehydrogenases, screening the alcohol dehydrogenases taught by Kumaran et al. (including SEQ ID NO: 94 of Kumaran et al.) as potential candidates for oxidizing a sesquiterpenes it would have been obvious to identify an alcohol dehydrogenase capable of oxidizing rotundol to rotundone directly taught to be beneficial and desirable as taught by Goeke et al. since Kumaran et al. directly teach that those alcohol dehydrogenases are a likely pool of candidates of alcohol dehydrogenases operable on a secondary alcohol of a sesquiterpene.  When an appropriate alcohol dehydrogenase is identified, Kumaran et al., Example 9, teach that it is appropriate to express the alcohol dehydrogenase within the host cell producing the desired sesquiterpene or ketone derivative thereof (e.g. rotundone).
	Regarding claim 21, Goeke et al. teach “In a preferred embodiment of the present invention, wherein the α-guaiene is formed in vivo, the microorganism is also capable of producing farnesyl pyrophosphate [FPP], preferably from a sugar.” Goeke et al., para. [0027]; EP’361 page 6, lines 5-7. As such, Goeke et al. directly teach and suggest that when the αGTPS taught thereby is expressed in vivo in a microorganism host cell that the host cell be capable of producing FPP.  Kumaran et al. similarly teach modifications to an E. coli host cell to increase FPP availability wherein “In some embodiments, the host cell produces isopentyl pyrophosphate (IPP), which acts as a substrate for the synthesis of the sesquiterpene. In some embodiments, the IPP is produced by metabolic flux through an endogenous or heterologous methylerythritol phosphate (MEP) or mevalonic acid (MVA) pathway. In some embodiments, the sesquiterpene is produced at least in part by metabolic flux through an MEP pathway, and wherein the host cell has at least one additional copy of a dxs, ispD, ispF, and/or idi gene. In some embodiments, the host cell expresses a farnesyl pyrophosphate synthase (FPPS) from IPP or DMAPP.  The host cell may further express a heterologous sesquiterpene synthase to produce the desired sesquiterpene scaffold.” Kumaran et al., page 5, lines 4-14.  As shown in Fig. 1 of Kumaran et al., FPP is produced in part by action of genes dxs, ispD, ispF, and idi genes as part of a methylerythritol phosphate (MEP) pathway.  As discussed above, sesquiterpenes in general are produced from FPP.  In view of the express teachings of Goeke et al. that “the microorganism is also capable of producing farnesyl pyrophosphate,” at the time of filing an ordinarily skilled artisan would have been motivated to modify any E. coli host cell producing α-guaiene as an intermediate or final product to have additional copies of dxs, ispD, ispF, and/or idi genes of a MEP pathway to support production of sesquiterpenes such as α-guaiene to achieve the benefit of an E. coli host cell that produces FPP as a substrate for αGTPS or any other sesquiterpene synthase directly taught to be beneficial by both Goeke et al. and Kumaran et al.

Claims  1-11, 14, 16-18, 21-22, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kino et al., Goeke et al. and Kumaran et al. as applied to claims 1-5, 9-11, 14, 16-18, 21-22, 26 and 31 above, and further in view of Kumeta et al. (Genomic organization of d-guaiene synthase genes in Aquilaria crassna and its possible use for the identification of Aquilaria species, J. Nat. Med. 65 (2011): 508-12) and GenBank, Accession No. A0A076U535, 2018, www.ncbi.nlm.nih.gov as evidenced by Q46856 and GenBank, Accession No. JF289265, 2011, www.ncbi.nlm.nih.gov.
	Regarding claims 6-8, as discussed above, Goeke et al. teach a αGTPS that is over 98% identical to recited SEQ ID NO: 8 (SEQ ID NO: 4 of Goeke et al).  Since SEQ ID NO: 8 is described by the specification (Example 1) as a αGTPS having the features of claim 8, it would appear that the αGTPS having SEQ ID NO:4 of Goeke et al. would have the features of claim 8. As discussed above, Goeke et al teach that SEQ ID NO: 4 of Goeke et al. is from an Aquilaria.  However, highly similar enzymes from Aquilaria are taught in the prior art. 
	Kumeta et al., abstract, teach that several guaiene synthase genes are found in A. crassna having over 96% identity one to the other as shown in Fig. 2. The sequence associated with GenBank JF289265 as shown in Fig. 2 of Kumeta et al. is identical to recited SEQ ID NO: 8.  
	Further, other highly similar enzymes to those taught by Kumeta et al. from other Aquilaria species are taught in the prior art including the sesquiterpene synthase enzyme taught by GenBank A0A076U5E5.  An alignment between recited SEQ ID NO: 8 and GenBank A0A076U5E5 is as follows:

    PNG
    media_image4.png
    424
    656
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    278
    649
    media_image5.png
    Greyscale

	As shown in the alignment above, the enzyme taught by GenBank A0A076U5E5 has the substitution E454K relative to recited SEQ ID NO: 8.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Goeke et al. teach the application of a αGTPS from Aquilaria having SEQ ID NO: 4 of Goeke et al. for the production of α-guaiene.  (2)  However, other sesquiterpene synthase enzymes from Aquilaria plants  having a very high degree of amino acid sequence identity to SEQ ID NO: 4 of Goeke et al. including the enzymes taught by Kumeta et al. and GenBank A0A076U535 discussed above. (3) Due to the 97% or 98% or greater amino acid sequence identity among SEQ ID NO: 4 of Goeke et al., Kumeta et al. and GenBank A0A076U535, an ordinarily skilled artisan would have substituted any of these enzymes in an E. coli host cell for producing α-guaiene with a predictable results that all of these Aquilaria-derived enzymes will function as a αGTPS due to very high shared sequence identity.  (4) No additional fact finding is deemed to be necessary.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to substitute SEQ ID NO: 4 of Goeke et al. with any of the highly similar enzymes taught by Kumeta et al. and GenBank A0A076U535 in view of the guidance provided by MPEP 2143(I)(B).

Claims 1-5, 9-11, 14-18, 21-22, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kino et al., Goeke et al. and Kumaran et al. as applied to claims 1-5, 9-11, 14, 16-18, 21-22, 26 and 31 above, and further in view of Schalk et al. (U.S. 2015/0218588 A1).
Regarding claim 15, as discussed above the combined teachings of Kino et al., Goeke et al. and Kumaran et al. suggest a microbial cell expressing both αGTPS and αGOX.  However, Kino et al., Goeke et al. and Kumaran et al. do not directly suggest that such αGTPS and αGOX be expressed together in the same operon as recited in claim 15.
As discussed above, coexpression of αGTPS and αGOX is expression of terpene/sesquiterpene synthase that produces a terpene from a precursor such as FPP and a cytochrome P450 enzyme that oxidizes the terpene to produce a desired oxidized product.  Schalk et al. similarly teaches a microorganism expressing a cytochrome P450 enzyme for oxidation of a terpene wherein “the organism or cell is capable of  producing the terpene to be oxidized.  This is the case when the organism or cell expresses a terpene synthase capable of catalyzing the formation of said  terpene.  In the case where the host organism or cell does not express such  terpene synthase naturally, it can be transformed prior to, simultaneously with  or after transformation with the polypeptide having a P450 activity.” Schalk et al., abstract, and para. [0098].  
As such, Schalk et al. further relates to microorganisms expressing both a terpene synthase and a cytochrome P450 enzyme for oxidizing the terpene produced by the synthase.  The teachings of Schalk et al. extend to diverse terpenes as shown in Fig. 9 of Schalk et al.  Fig. 10 and para. [0135] of Schalk et al. describe an “artificial operon designed for the co-expression in E. coli of the vetiver P450s [cytochrome P450], a CPR and the zizanene synthase [terpene synthase].”
Kino et al., Goeke et al. and Kumaran et al. do not directly suggest that such αGTPS and αGOX be expressed together in the same operon as recited in claim 15.  However, Schalk et al. teach that an appropriate means of coexpressing a terpene synthase and cytochrome P450 in E. coli that act in concert to produce an oxidized terpene from the same artificial operon is an appropriate and known method for achieving such coexpression.  Since Schalk et al. teach that it is appropriate to express a heterologous terpene synthase and cytochrome P450 that act in concert to produce a desired product in an E. coli host cell, at the time of filing an ordinarily skilled at the time of filing would have been motivated to coexpress αGTPS and αGOX as taught by Kino et al., Goeke et al. and Kumaran et al. in E. coli from the same operon since Schalk et al. expressly teach that the same is an appropriate manner for expression of a terpene synthase with a cytochrome P450 enzyme with an expectation of success such that selection of expression of αGTPS and αGOX from the same operon rather than different operons is a routine design choice within the ordinary skill in the art as evidenced by Schalk et al.

Examiner’s statement regarding prior art
Kumaran et al. (WO 2016/029153 A1), page 64 and Fig. 23, teaches a CYP450 enzyme having SEQ ID NO: 105 of Kumaran et al. that is identical to SEQ ID NO: 51 recited in claim 12 wherein such CYP450 enzyme is described as having ability to oxidize valencene to nootkatone and engineered from a ent-kaurene oxidase from Stevia rebaudiana.  As discussed above under the rejections under 35 U.S.C. 112(a), the activity that a CYP450 enzyme may have on any particular terpene is not readily predictable.  As such, at the time of filing there is no reasonable basis to apply any of the CYP450 enzyme having SEQ ID NO: 105 of Kumaran et al. to the production of rotundone.  While claim 12 allows for 50% identity to recited SEQ ID NO: 51, the αGOX enzymes identified in the prior art of record do not teach any such αGOX with at least 50% identity to recited SEQ ID NO: 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652